ALLOWANCE
Notice of Pre-AIA  or AIA  Status
This action is in response to amendments filed 4 March 2021 for the application filed 31 May 2018.  The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER’S AMENDMENT
The application has been amended as agreed to by applicant’s representative during the interview conducted 4 March 2021 as follows: 
Claim 22. Amend the recitation on line 3 “relatively perpendicular” to “substantially perpendicular”
Response to Arguments
Applicant’s arguments, see pages 7-11, filed 4 March 2021, with respect to claims 1, 3-8, 14, 16-20 and 22 have been fully considered and are persuasive in view of the amendments presented.  The previous rejections of claims 1, 3-8, 14, 16-20 and 22 have been withdrawn. 

Allowable Subject Matter
Claims 1, 3-8, 14, 16-20 and 22 are allowed.
The following is an examiner’s statement of reasons for allowance:
Regarding Claim 1, the prior art of record fails to disclose or teach “a first stabilizing member attached to the component of the rotorcraft; a second stabilizing member attached to the rotorcraft, wherein a portion of the second stabilizing member extends above the airframe of the rotorcraft; and a coupling mechanism located in the portion of the second stabilizing member that extends above the airframe of the rotorcraft, the coupling mechanism including a barrel with a hollow inside portion and a rod that extends through the inside portion of the barrel along a first axis, wherein a portion of the first stabilizing member extends past the coupling mechanism, wherein the coupling mechanism is configured to rotatably couple the first stabilizing member to the second stabilizing member and-allow the first stabilizing member to simultaneously slide back and forth and to rotate relative to the second stabilizing member about the first axis” in combination with the rest of the limitations in the claim.  This limitation, in 
Regarding Claim 14, the prior art of record fails to disclose or teach “a first stabilizing member attached to the component of the rotorcraft; a second stabilizing member attached to the rotorcraft, wherein a portion of the second stabilizing member extends above the airframe of the rotorcraft; and a coupling mechanism located in the portion of the second stabilizing member that extends above the airframe of the rotorcraft, the coupling mechanism including a barrel with a hollow inside portion and a rod that extends through the inside portion of the barrel along a first axis, wherein a portion of the first stabilizing member extends past the coupling mechanism, wherein the coupling mechanism is configured to rotatably couple the first stabilizing member to the second stabilizing member and-allow the first stabilizing member to simultaneously slide back and forth and to rotate relative to the second stabilizing member about the first axis” in combination with the rest of the limitations in the claim.  This limitation, in the apparatus as claimed in claim 14 is neither anticipated nor made obvious by the prior art of record.  Claims 16-20 depend from claim 14 and are therefore also found allowable.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TYE W ABELL whose telephone number is (303) 297-4408.  The examiner can normally be reached on Monday - Thursday 0700-1700 MST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy Collins can be reached on 571-272-6886.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/TYE WILLIAM ABELL/Examiner, Art Unit 3644                                                                                                                                                                                                        
	
/PHILIP J BONZELL/Primary Examiner, Art Unit 3642                                                                                                                                                                                                        3/10/2021